UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JESSICA SUNDERLAND,
                                                                STIPULATION AND ORDER
                                              Plaintiff,            OF VOLUNTARY
                                                                      DISMISSAL
                           -against-
                                                                      13-cv-4838 (JFB)(AKT)
SUFFOLK COUNTY, NEW YORK;
VINCENT T. GERACI;
DENNIS RUSSO;
and THOMAS TROIANO,

                                           Defendants.


          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for the respective parties hereto, that the above-captioned action be, and the same hereby
is voluntarily dismissed with prejudice, pursuant to F.R.C.P. Rule 41(a)(l), without costs or
attorneys' fees to any party, and,


          IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be so
ordered via endorsement hereon without further notice to any party.
Dated:      Haup'~auge,    New York
            "'JlJ.vy Z,3      , 2019

Ltf~                       .                      By: David B. Shanies
County Attorney                                   David B. Shanies Law Office
By: Brian C. Mitchell                             411 Lafayette Street, Sixth Floor
Assistant County Attorney                         New York, New York 10003
100 Veterans Memorial Highway
Hauppauge, New York 11788                          Seth D. Rothman
                                                   Fara Tabatabai
                                                   Hughes Hubbard & Reed LLP
                                                   One Battery Park Plaza
                                                   New York, New York 10004

         SO ORDERED:

         Dated: New York

   _ _ _ _ _ _" 2019


Hon. Joseph F. Bianco, U.S.D.J.
